Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims require a process kit for use within a multi-cathode processing chamber, and processing chamber containing the processing kit, the kit comprising:
A first rotatable shield with a first shaft and base, conical portion extending down and out from the base, one or more holes in the conical portion without diametrically opposed holes, a second rotatable shield with a second shaft concentrically arranged with the first and either
a collar portion extending radially outward from the second shield and having an annular recess to maintain a gap between the first and second shields; or
the second rotatable shield having a shutter portion that increases and then decreases with size as it extends radially outward and downward toward a bottom of the first shield.

While prior art exists disclosing knowledge in the art of first and second rotatable shields with conical portions, concentric rotation shafts, and collar portions (see prior office actions), none .  
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JASON BERMAN/Primary Examiner, Art Unit 1794